Case 1:19-cv-00640-MJT-KFG Document 8 Filed 05/12/20 Page 1 of 2 PageID #: 72



                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                          BEAUMONT DIVISION


TERRENCE M. BROWN                                       §

VS.                                                     §               CIVIL ACTION NO. 1:19-CV-640

KATHLEEN HAWK-SAWYER, et al.,                          §

            MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS
                 AND ADOPTING REPORT AND RECOMMENDATION
       Plaintiff, Terrence M. Brown, an inmate confined at FCC Beaumont Low, proceeding pro
se, filed this Bivens-type1 action against several defendants.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this action be dismissed pursuant to 28 U.S.C. § 1915(g).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       Plaintiff objects to the dismissal of his case pursuant to 28 U.S.C. § 1915(g). A careful
review of each case cited by the Magistrate Judge reveals that they were dismissed as represented

and were properly counted as strikes. See, e.g., Brown v. Wilson, et al., 4:18cv111 (N.D. Tex. 2018)

(frivolous/failure to state a claim); Brown v. Wilson, et al., 4:18cv182 (N.D. Tex. 2018) (failure to

exhaust administrative remedies); Brown v. United States, 1:18cv857 (W.D. Tex. 2019) (statute of

limitations). Contrary to plaintiff’s assertion, Civil Action No. 4:18cv111 was dismissed as frivolous

and for failure to state a claim at the district level pursuant to 28 U.S.C. § 1915A(b). Plaintiff’s

appeal in that case was dismissed for want of prosecution. Furthermore, the strikes counted for

       1
           See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 423 U.S. 388 (1971).
Case 1:19-cv-00640-MJT-KFG Document 8 Filed 05/12/20 Page 2 of 2 PageID #: 73



4:18cv182 and 1:18cv857 were also proper. See, e.g., Cooper v. Quarterman, 342 F. App’x 12

(2009) (dismissal of § 1983 suit for failure to exhaust administrative remedies for failure to state a

claim and as frivolous counts as a strike); Edison v. Houston Police Dept., 32 F. App’x 127 (5th Cir.

2002) (dismissal of § 1983 suit for statute of limitations bar counts as a strike).

       Plaintiff has also not sufficiently pleaded that he was under a real, proximate threat of

imminent danger at the time his complaint in this lawsuit was filed. Banos v. O’Guin, 144 F.3d 883,

885 (5th Cir. 1998). The threat of imminent danger must be “real and proximate,” Ciarpaglini v.

Saini, 352 F.3d 328, 330 (7th Cir. 2003), and allegations regarding past harms do not suffice. Banos,

144 F.3d at 885; see Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003); Abdul-Akbar v.
McKelvie, 239 F.3d 307, 315 (3rd Cir. 2001) (en banc). Plaintiff’s complaint surrounds a policy

enacted by BOP official at FCC Beaumont Low that somehow directly or indirectly require prison

inmates to hold each other accountable and has allegedly led to inmate-on-inmate assaults. Plaintiff

alleges he has been assaulted by inmates at least two to three times prior to filing suit. Plaintiff’s

complaint provides no detail about any of the alleged assaults and/or injuries. More importantly,

plaintiff provides no detail about any current threats against him. Because plaintiff is not otherwise

eligible to proceed in forma pauperis, the Court will dismiss the complaint without prejudice as

barred by § 1915(g).

                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.

                                         SIGNED this 12th day of May, 2020.




                                                                        ____________________________
                                                                        Michael J. Truncale
                                                                        United States District Judge

                                                  2
